DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ly (US PG Pub. No. 2019/0089474) in view of Kaikkonen (US PG Pub. No. 2019/0222340) in view of NPL (Titled: Discussion on Remaining Minimum System Information, date 9th-13th October 2017, 3GPP TSG RAN WG1, R1-1717461).
As per claim 1:
Ly teaches an information indication method applied to a base station (see paragraph [0005], a method for indicating by a base station to a UE the location of a CORESET including control information that may be used by the UE. The base station may transmit an indication of a CORESET configuration in an SS block to the UE), the method comprising:
configuring indication information for a common control resource set (CORESET) of remaining critical system information (RMSI) corresponding to a synchronous broadcast block (SSB) (see paragraph [0018], discloses the base station may determine configuration indication which is configuration of the CORESET. The configuration of the ;
adding the indication information to the SSB (see paragraph [0057], the configuration of the CORESET multiplexed with an SS block).
Ly does not teach the indication information being configured to indicate that the base station has not transmitted a CORESET of the RMSI in a current transmission cycle of the SSB.
Kaikkonen teaches the indication information being configured to indicate that the base station has not transmitted a CORESET of the RMSI in a current transmission cycle of the SSB (see paragraph [0059], from the RMSI CORESET configuration, the UE may be able to determine that SSB would indicate that the RMSI cannot be found within the resource block for the detected SSB).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of CORESET configuration bits (as disclosed in Kaikkonen) into Ly as a way of indicating to the UE where to search for the cell-defining SSB (please see paragraph [0051] of Kaikkonen). Therefore, by transmitting the SSB, cell search and initial access could be performed in specific resource regions (please see paragraph [0008] of Kaikkonen).
The combination of Ly and Kaikkonen fail to clearly teach and transmitting the SSB carrying the indication information to user equipment (UE) in a beam scanning manner.
NPL teaches and transmitting the SSB carrying the indication information to user equipment (UE) in a beam scanning manner (see page 7, section 2.1.3, SS blocks carrying RMSI CORESET are repeatedly transmitted in time-frequency domain. “SS block repetition”. 
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the repeated transmission of SS blocks containing RMSI CORESET (as disclosed in NPL) into both Ly and Kaikkonen as a way of improving RRM measurement accuracy as well as reduce measurement window (please see page 7 under SS block repetition).
As per claim 11:
Ly teaches a base station (see Figure 13, paragraph [0113], base station 1305), comprising:
a processor (see Figure 13, processor 1320);
and a memory for storing processor executable instructions (see Figure 13, memory 1325 storing software 1330);
wherein the processor is configured to:
configure indication information for a common control resource set GCORESEF (CORESET) of remaining critical system information (RMSI) corresponding to a synchronous broadcast block (SSB) (see paragraph [0018], discloses the base station may determine configuration indication which is configuration of the CORESET. The configuration of the CORESET is transmitted in SS block. Also said configuration CORESET indicates the location of RMSI in a data channel, please see paragraph [0072] for example);
add the indication information to the SSB (see paragraph [0057], the configuration of the CORESET multiplexed with an SS block).
the indication information being configured to indicate that the base station has not transmitted a CORESET of the RMSI in a current transmission cycle of the SSB.
Kaikkonen teaches the indication information being configured to indicate that the base station has not transmitted a CORESET of the RMSI in a current transmission cycle of the SSB (see paragraph [0059], from the RMSI CORESET configuration, the UE may be able to determine that SSB would indicate that the RMSI cannot be found within the resource block for the detected SSB).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of CORESET configuration bits (as disclosed in Kaikkonen) into Ly as a way of indicating to the UE where to search for the cell-defining SSB (please see paragraph [0051] of Kaikkonen). Therefore, by transmitting the SSB, cell search and initial access could be performed in specific resource regions (please see paragraph [0008] of Kaikkonen).
Ly and Kaikkonen does not teach and transmit the SSB carrying the indication information to user equipment (UE) in a beam scanning manner.
NPL teaches and transmit the SSB carrying the indication information to user equipment (UE) in a beam scanning manner (see page 7, section 2.1.3, SS blocks carrying RMSI CORESET are repeatedly transmitted in time-frequency domain. “SS block repetition”. Also, page 8, section 2.2 shows the RMSI CORESET is transmitted in specific beams (ie. beams 1-4) in different time locations).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the repeated transmission of SS blocks .

Allowable Subject Matter

3.	Claims 2-4 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4.	Claims 5 and 12 are allowed.
	Regarding independent claims 5 and 12, the closest found prior art Ly (US PG Pub. No. 2019/0089474) discloses the ability of the of a UE to receive configuration information of the CORESET (please see paragraphs [0016], [0018]). Based on the received configuration information, the UE may be able to determine the configuration of the data channel including said RMSI (please refer to paragraph [0072] as explained above). Ly does not clearly address the feature of “the indication information being configured to indicate that the base station has not transmitted a CORESET of the RMSI in a current cycle of the SSB”. Paragraph [0059] of Kaikkonen (US PG Pub. No. 2019/0222340) on the other hand discloses the transmitted SSB may indicate that the RMSI is not transmitted in the resource region of the SSB. However, the prior art(s) fail to teach the limitation(s) of:
“	in case that it is determined that the base station has not transmitted the
CORESET of the RMSI in the current transmission cycle of the SSB based on the
indication information, resolving a position of the CORESET of the RMSI from a next
SSB when the next SSB is received; and in case that the position of the CORESET of
the RMSI is not obtained, repeatedly performing the resolving the position
of the CORESET of the RMSI from the next SSB when the next SSB is received, until
the CORESET of the RMSI is obtained	”
	Therefore, the above limitation(s) in combination with remaining limitation(s) of claim 5 (same is true for claim 12) is not taught nor suggested by the prior art(s) of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/            Examiner, Art Unit 2474

/BENJAMIN H ELLIOTT IV/            Primary Examiner, Art Unit 2474